Citation Nr: 1112246	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  08-01 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  The Veteran died in October 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim for service connection for the Veteran's cause of death.  

In a July 2009 decision, the Board denied service connection for the Veteran's cause of death.  The appellant appealed that decision.  In a February 2010 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated the July 2009 Board decision.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  The Veteran died in October 2006.  The Veteran's death certificate listed the immediate cause of his death as cardiopulmonary arrest due to or as a consequence of carcinoma of bile duct and pancreas.

2.  At the time of his death, the Veteran was not service-connected for any disability.

3.  Carcinoma of the bile duct (cholangiocarcinoma) and pancreas began many years after service and were not shown to be the result of service or any incident of service, including falcipurum malaria or amebic infection of the liver.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the appellant in correspondence from the RO dated in March 2007.  The letter notified the appellant of VA's responsibilities in obtaining information to assist in completing her claim and identified the appellant's duties in obtaining information and evidence to substantiate her claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

Further, the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  The appellant was notified of the requirements in the March 2007 VCAA letter.  

In a claim for Disability and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board observes that the RO's notice was not fully compliant with Hupp because it did not provide an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  However, statements of the appellant indicate that she is clearly aware of the evidence and information required to substantiate a DIC claim, including for a condition not yet service-connected.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Specifically, when the appellant submitted her claim in November 2006, she included private medical documents showing the Veteran's bile duct and pancreatic cancer diagnosed in May 2006, a July 2006 statement from the Veteran describing in-service bouts of falciparum malaria and amebic abscess of the liver and his belief that those infections may be related to his cancer, and his certificate of death that listed the immediate cause of death as cardiopulmonary arrest due to or as a consequence of carcinoma of the bile duct and pancreas.  In addition, the appellant submitted a copy of a letter published in the journal The VVA Veteran warning that a parasite can cause cholangiocarcinoma, or cancer of the bile duct.  She also included Internet articles about cholangiocarcinoma, hookworm, amebic liver abscess, and immunodeficiency disorders.  The Board finds that the statements from the appellant and the documents she submitted in support of her claim demonstrate that she has actual knowledge of the requirements to establish the claim for service connection for the Veteran's cause of death, and any deficiency in VCAA notice pertaining to this matter is harmless error.  See Dalton, 21 Vet. App. at 30-31, see also Shinseki v. Sanders, 129 S. Ct. 1696, 1706-08 (2009) (holding that a claimant has the burden of showing any error in notice was harmful to his or her claim).

The appellant has been made aware of the information and evidence necessary to substantiate her claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claim during the course of this appeal.  The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained and associated with the claims file.  The appellant was also provided with VA medical opinions in August 2007 and March 2011.  Furthermore, the appellant has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The appellant has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claim.

Laws and Regulations

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Latham v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The appellant contends that the Veteran died from carcinoma of the bile duct (cholangiocarcinoma) and pancreas that were caused by amebic abscess of the liver or falciparum malaria infections during active military service in Vietnam.  At the time of his death, the Veteran was not service connected for any disability.

An in-service November 1970 narrative summary of hospitalization showed that the Veteran was hospitalized for 11 days for falciparum malaria.  It was noted that he became afebrile on the third day of hospitalization, and his condition was stable and satisfactory thereafter.  He was discharged from the hospital and considered fit for duty.  A March 1971 discharge summary related that the Veteran had been diagnosed with amebiasis and presumptive amebic abscess in January 1971.  He was treated for amebiasis, amebic abscess, and hookwork during this period.  It was noted that on admission, the physical examination was completely within normal limits.  Laboratory studies were reported as normal, and a chest X-ray was unremarkable.  A liver scan disclosed a large defect in the posterior dome area compatible with amebic abscess.  Following return from convalescent leave, a repeat liver scan disclosed resolution of this defect, and the Veteran was discharged to duty.  No other service treatment records were indicative of any bile duct or pancreas problems.  An August 1971 separation examination noted normal findings of the endocrine system; the heart, lungs, and chest; and negative laboratory findings.

Private treatment records dated from May 2006 to October 2006 were obtained from N. P., M.D.; W. L., M.D.; and Millard Fillmore Suburban Hospital.  Private treatment records from M. B., M.D., were requested in September and November 2007, but no response was received.  However, many of the records from the other private medical providers contained treatment notes from Dr. M. B.  Also, VA treatment records dated from July 2006 to August 2006 were obtained.  Collectively, these records showed that the Veteran reported a medical history that included malaria and amebic abscess of the liver in service, and a history of intravenous drug use (he was notified that hepatitis C antibody testing was positive during a VA hemotology and oncology consultation in July 2006), smoking one pack of cigarettes per day, and of consuming four to five beers per day.  He was evaluated, diagnosed, and treated for biliary tract and pancreatic cancer.  In their reports, none of the private or VA physicians attributed his cancer to any disease or illness incurred in service.

In a photocopied letter from the Veteran to a service representative dated July 2006, he reported that he asked a physician whether there might be a connection between his bouts of falciparum malaria and amebic abscess of the liver during military service and his current bile duct malady.  He described the physician's response as follows:
He stated that although he knew of no medical research documenting any connection of this type, he did know that in areas of Asia where liver fluke infections are common, it has been found that individuals suffering repeated attacks of the liver fluke are much more likely to be affected as I was than those with no history of liver fluke problems.

As noted above, the Veteran's death certificate showed that the immediate cause of his October 2006 death was cardiopulmonary arrest due to or as a consequence of carcinoma of bile duct and pancreas.  

In an August 2007 VA medical opinion, the examiner indicated that he reviewed the claims folder, which did not include the records from the last admission, during which the Veteran died.  He opined that it was at least as likely as not that the Veteran's death from cardiopulmonary arrest secondary to carcinoma of bile duct and pancreas was not related to amebic liver abscess or to malaria during military service, or that these materially contributed to his death.  He reasoned that he was not aware of any credible scientific evidence that links malaria or amebic liver abscess to the causation of carcinoma of the bile duct and pancreas.

In a January 2011 letter to the Chief of Staff of the Memphis VAMC, the undersigned Veterans Law Judge (VLJ) referred the Veteran's claims file for a medical expert opinion.  As an oncologist, the physician was requested to provide an opinion as to whether the Veteran's death from cardiopulmonary arrest due to or as a consequence of carcinoma of the bile duct was:
(a) more likely than not (probability greater than 50 percent); or
(b) at least as likely as not (probability of 50 percent); or
(c) less likely than not (probability less than 50 percent); or 
(d) an opinion was not possible without resort to speculation
caused by in-service amebic abscess of the liver or by in-service malaria.  In addition, the VLJ stated if, after review of the record, an opinion on causation was not possible without resort to speculation, then the oncologist was requested to clarify whether actual causation cannot be determined because there were multiple potential causes, and an opinion on causation was beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

In a VA medical opinion received in March 2011, A. W., M.D., the attending physician at the Memphis VAMC noted that he reviewed the provided records and claim.  He wrote:
A thorough review of scientific literature reveals no relationship between amebic abscess or malaria and cholangiocarcinoma.  We do not have the documentation regarding his liver infection.  It is described as a presumptive diagnosis of Amebic liver abscess.  His clinical picture was consistent with this diagnosis.  It is possible, but unlikely, that his liver infection was related instead to liver flukes, which are highly related to cholangiocarcinoma.  However, given the clinical picture of his infection, the time span before malignancy and the infection with hepatitis C (which is related to cholangiocarcinoma), I believe is less likely than not that his death was related in any way to his in-service amebic abscess of the liver or his in-service malaria.

The appellant does not contend, nor is there a factual basis in the record, that any heart disease, leading to cardiopulmonary arrest, was incurred during service, or that cardiovascular-renal disease or malignant tumors manifested as a chronic disease within a year thereafter.  Service treatment records show no findings of heart disease.  Post-service medical evidence of record first shows findings of a heart problem in 2006 on the date of the Veteran's death, many years after his separation from active service.  Thus, there is no basis upon which to conclude that the Veteran's cardiopulmonary arrest was incurred in or aggravated during military service, including on a presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

Rather, the appellant and her representative contend that the Veteran's death from cardiopulmonary arrest due to or as a consequence of carcinoma of the bile duct and pancreas was caused by in-service amebic abscess of the liver or malaria.

In this case, the medical evidence of record contains no complaints or findings of residuals of malaria after the Veteran was discharged from the hospital as fit for duty in November 1970.  Similarly, there are no complaints or findings of residuals of an amebic abscess of the liver after the Veteran was discharged from the hospital in March 1971.  Indeed, a repeat liver scan disclosed a resolution of this defect, and an August 1971 separation examination report contained normal findings of the endocrine system and negative laboratory findings.

As noted above, the medical evidence of record contains no findings of bile duct or pancreas problems until May 2006-more than 36 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).

In addition, the only medical opinion relating to the Veteran's in-service amebic abscess of the liver and malaria infections and cause of death from cardiopulmonary arrest due to or as a consequence of carcinoma of bile duct and pancreas weighs against the claim.  The Board finds the March 2011 VA medical opinion, coupled with the August 2007 VA medical opinion, is adequate and persuasive for deciding the appeal because it was supported by the examiner's review of the claims folder, which contained no complaints or findings related to residuals of amebic abscess or malaria, and were supported by articulated medical rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the examiner indicated that a thorough review of scientific literature revealed no relationship between amebic abscess or malaria and cholangiocarcinoma.  The Board points out that this conclusion is consistent with the Veteran's private physician, who reportedly told him that "he knew of no medical research documenting any connection of this type."  The VA physician opined that it was "less likely than not that [the Veteran's] death was related in any way to his in-service amebic abscess of the liver or his in-service malaria."  The Board refers back to the VLJ's January 2011 medical opinion request in which "less likely than not" is defined as a "probability less than 50 percent."  Without medical evidence of a nexus between a claimed in-service disease or injury and the present disease or injury, service connection cannot be granted on a direct basis.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board acknowledges the appellant and her representative's contentions that the Veteran's in-service amebic abscess of the liver or malaria infections contributed to his cause of death.  However, the record does not show that the appellant or her representative has the medical expertise that would render competent their statements as to the relationship between the Veteran's military service, his in-service amebic abscess of the liver and malaria, and his cause of death.  These opinions alone cannot meet the burden imposed by 38 C.F.R. § 3.312 with respect to the relationship between events incurred during service, service-connected disabilities, and the etiology of his fatal disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159(a) (2010).

Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In one article published by the University of Maryland Medical Center, the appellant placed an asterisk by cancer, which was listed as one of many risk factors for amebic liver disease.  It did not, however, list any type of cancer as a symptom or complication of amebic liver abscess.  In summary, the Internet articles which have been submitted by the appellant in May 2008 are general in nature and do not specifically relate to the facts and circumstances surrounding the Veteran's particular case, and do not provide a basis for attributing the Veteran's carcinoma of bile duct and pancreas to his in-service amebiasis or malaria infections.

For the foregoing reasons, the claim for service connection for the Veteran's cause of death must be denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the Veteran's cause of death is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


